ORDER

PER CURIAM:
AND NOW, this 13th day of November, 2000, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 20, 2000, it is hereby
*531ORDERED that JAY LOGAN TROUT be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years retroactive to April 12, 1999, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.